NO.
12-07-00062-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
IN RE: HOME STATE
COUNTY   
MUTUAL INSURANCE
COMPANY,        §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On May 16,
2007, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Home State County Mutual Insurance Company.  That opinion ordered Respondent to vacate his
order signed on December 8, 2006 granting a motion to sever filed by George
Horn, Jr., real party in interest, in which Horn requested severance of his Stowers
cause of action.  The opinion
further ordered Respondent to issue an order denying Horn’s motion to sever the
Stowers claim and reconsolidating the two causes into one
cause.  Subsequently, on May 24,
2007, Respondent signed an order complying with this court’s opinion and order
of May 16, 2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     BRIAN HOYLE    
                                                                                                             Justice
 
Opinion delivered June 6,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
(PUBLISH)